     Case 6:20-cv-06020-RTD Document 9                Filed 05/20/20 Page 1 of 1 PageID #: 12



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

JERRY WELDON                                                                                 PLAINTIFF

v.                                       Civil No. 6:20-CV-06020

GRIFFIN, et al.                                                                           DEFENDANTS

                                                 ORDER


         Before the Court is the Report and Recommendation filed April 1, 2020, by the Honorable Barry

A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 8.) Judge Bryant

notes Plaintiff failed to tender his filing fee as ordered (Text Only Order, Feb. 26, 2020, ECF No. 7) and

recommends the case be dismissed without prejudice for failure to comply with the Federal Rules of Civil

Procedure and Local Rules of Court and failure to prosecute this case.

         No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1).

         Upon review, the Court adopts the Report and Recommendation in toto. Accordingly, Plaintiff’s

complaint should be and hereby is DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED, this 20th day of May 2020.




                                                 /s/Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE
